Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph M. Noto on March 24, 2021.
The application has been amended as follows: 
In the Claims:
Rewrite claim 1 as indicated below:
Claim 1. (Currently Amended) An agrichemical composition consisting of a chelate-based ternary complex consisting:

a plant compatible growth promoter consisting of at least one of urea, gluconate and salicylate, and 
a divalent zinc cation and further optionally consisting of a pH modifier.

Rewrite claim 4 as indicated below.
Claim 4. (Currently Amended) The agrichemical composition of claim 1 wherein the plant compatible growth promoter is urea.

Rewrite claim 5 as indicated below.
Claim 5. (Currently Amended) The agrichemical composition of claim 1 wherein the plant compatible growth promoter is gluconate.  

Rewrite claim 6 as indicated below.
Claim 6. (Currently Amended) The agrichemical composition of claim 1 wherein the plant compatible growth promoter is salicylate.

Claim 8, line 2, after “hydrogen peroxide”, delete - - -component- - -…
Claim 8, line 4, after “growth promoter”, delete - - -component- - - …
Claim 8, line 6, after “zinc ion”, delete - - -component- - - …

Claim 11, line 2, after “growth promoter”, delete - - -component- - - …
Claim 11, line 3, after “peroxide”, delete - - -component- - -…

12. (Currently Amended) A method for preparing an agrichemical composition consisting of:
mixing together within an aqueous solution a chelate-based ternary complex, consisting of:
		hydrogen peroxide, 
a plant compatible growth promoter consisting of at least one of urea, gluconate and salicylate; and 
		a divalent zinc ion and further optionally consisting of a pH modifier; and
adjusting as needed the pH of the solution to provide a pH within a specific range. 

Rewrite claim 14 as indicated below.
Claim 14. (Currently Amended) The agrichemical composition of claim 12 wherein the plant compatible growth promoter is urea.

Rewrite claim 15 as indicated below.
Claim 15. (Currently Amended) The agrichemical composition of claim 12 wherein the plant compatible growth promoter is gluconate.  

Rewrite claim 16 as indicated below.
Claim 16. (Currently Amended) The agrichemical composition of claim 12 wherein the plant compatible growth promoter is salicylate.

Claim 17. (Currently Amended) A method consisting of:
treating a surface of a structure with an agrichemical composition, consisting of a chelate-based ternary complex consisting of:
		hydrogen peroxide; 
a plant compatible growth promoter component consisting of at least one of urea, gluconate and salicylate; and 
a divalent zinc ion and further optionally consisting of a pH modifier, 
to provide for at least either; 
disabling at least a portion of a microorganism population formed upon the structure; or
inhibiting at least in-part the growth of a microorganism population upon the structure; and 
wherein the surface is a plant or a tree.

 	Rewrite claim 19 as indicated below.
 Claim 19. (Currently Amended) The agrichemical composition of claim 17 wherein the plant compatible growth promoter is urea.

Rewrite claim 20 as indicated below.
Claim 20. (Currently Amended) The agrichemical composition of claim 17 wherein the plant compatible growth promoter is gluconate.  
Rewrite claim 21 as indicated below.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendment to the independent claims 1, 12 and 17 to limit the agrichemical composition to a chelate-base ternary complex consisting of hydrogen peroxide, a plant growth promoter consisting of at least one of urea, gluconate, and salicylate and a divalent zinc cation, and further optionally consisting of a pH modifier is not fairly suggested by the prior art. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









New claim number at allowance
Original claim number
1
1
2
4
3
5
4
6
5
8
6
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17
15
19
16
20
17
21
18
22



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616